Citation Nr: 1738921	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-01 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder. 

2.  Entitlement to service connection for right wrist carpal tunnel syndrome.  

3.  Entitlement to service connection for left wrist carpal tunnel syndrome. 

4.  Entitlement to an initial disability rating for the service-connected back disability, in excess of 40 percent from April 1, 1995 to June 3, 2005, and in excess of 50 percent from June 3, 2005.  

5.  Entitlement to a higher initial disability rating in excess of 0 percent for erectile dysfunction from February 4, 2009. 

6.  Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus with diabetic retinopathy from October 23, 2009.  



7.  Entitlement to an increased disability rating in excess of 60 percent for left lower extremity peripheral arterial disease from May 11, 2010. 

8.  Entitlement to an increased disability rating in excess of 0 percent for hypertension from May 11, 2010. 

9.  Entitlement to an increased disability rating in excess of 20 percent for eczema from May 11, 2010. 

10.  Entitlement to an increased disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity from May 11, 2010.

11.  Entitlement to an increased disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity from May 11, 2010. 

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to November 22, 2009.  


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1980 to March 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 1995 and June 2010 rating decisions by the RO in Roanoke, Virginia.  The April 1995 rating decision granted service connection for a back disability and assigned an initial noncompensable rating, effective April 1, 1995.  A February 1996 rating decision granted a 40 percent initial rating for the back disability, effective April 1, 1995, and an October 2005 rating decision granted a 
50 percent disability rating, effective June 3, 2005.  Subsequently, a July 2015 Board decision liberally construed a November 1995 statement from the Veteran to be a substantive appeal to a November 1995 statement of the case. 

A June 2010 rating decision denied service connection for bilateral carpal tunnel syndrome and a respiratory disorder.  The June 2010 rating decision also granted a higher 60 percent rating for left lower extremity peripheral arterial disease, effective May 11, 2010, denied a rating in excess of 50 percent for the back disorder, denied a rating in excess of 20 percent for peripheral neuropathy of both the left and right lower extremities, denied a rating in excess of 20 percent for diabetes, denied a rating in excess of 10 percent for a skin disability, denied a rating in excess of 
0 percent for hypertension, and denied a rating in excess of 0 percent for erectile dysfunction, denied a TDIU.  Subsequently, a March 2013 rating decision granted TDIU, effective November 22, 2009.  

This case was previously before the Board in July 2015, where the Board, in pertinent part, remanded the issues on appeal for additional development, to include obtaining VA examinations.  November 2016 VA examination reports have been associated with the record.  The development was completed and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of an increased disability rating for peripheral neuropathy of the both the right and left lower extremities and a higher rating for eczema are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a respiratory disorder or a disability of right wrist carpal tunnel syndrome. 

2.  The Veteran did not sustain a left wrist/hand injury or disease in service.

3.  Symptoms of left wrist carpal tunnel syndrome were not chronic in service; were not continuous since service separation; did not manifest to a compensable degree within one year of service separation; and were initially manifested years after service.

4.  The currently diagnosed left wrist carpal tunnel syndrome is not related to service.  

5.  For the entire initial rating period from April 1, 1995 to June 3, 2005, the back disability has been manifested by severe limitation of motion and stiffness, and has not been manifested by ankylosis, intervertebral disc syndrome, or incapacitating episodes requiring physician ordered bed rest.   

6.  For the entire initial rating period from June 3, 2005, the back disability has not been manifested by unfavorable ankylosis of the entire spine, incapacitating episodes requiring physician ordered bed rest, or intervertebral disc syndrome.  

7.  For the entire rating period from October 23, 2009, diabetes mellitus type II has been managed by the use of insulin and restricted diet; regulation of activities was not required to control diabetes.

8.  For the entire rating period from February 4, 2009, the service-connected erectile dysfunction has been accompanied by deformity of the penis.

9.  For the entire rating period from May 11, 2010, the service-connected hypertension was treated with continuous medication, and was manifested by a history of diastolic blood pressure of predominantly 100 or more.  

10.  For the entire rating period from May 11, 2010, diastolic blood pressure was not predominantly 110 or more, and systolic blood pressure was not predominantly 200 or more.

11.  For the entire rating period from May 11, 2010, peripheral arterial disease of the left lower extremity has been manifested by symptoms of claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, but without ischemic limb pain at rest and deep ischemic ulcers or ankle/brachial index of 0.4 or less.  

12.  For the period prior to November 22, 2009, the Veteran was not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of all service-connected disabilities; he was working fulltime at substantially gainful employment.    


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for service connection for right wrist carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection for left wrist carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

4.  For the entire initial rating period from April 1, 1995 to June 3, 2005, the criteria for a disability rating in excess of 40 percent for the back disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 (effective after September 26, 2003), 5292 (effective before September 26, 2003).  

5.  For the entire initial rating period from June 3, 2005, the criteria for a disability rating in excess of 50 percent for the back disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 (effective after September 26, 2003), 5292 (effective before September 26, 2003).  

6.  The criteria for an increased rating in excess of 20 percent for diabetes mellitus type II have not been met or more nearly approximated for any period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).

7.  Resolving reasonable doubt in favor of the Veteran, for the entire rating period on appeal from August 24, 2009, the criteria for a 20 percent disability rating, and no higher, for erectile dysfunction have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2016).

8.  Resolving reasonable doubt in favor of the Veteran, for the entire rating period on appeal from May 11, 2010, the criteria for a 10 percent disability rating, and no higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).

9.  The criteria for an increased rating in excess of 60 percent for peripheral arterial disease of the left lower extremity has not been met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7115 (2016).

10.  The criteria for TDIU have not been met for the period prior to November 22, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status: (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

As to the issues of service connection for a respiratory disorder and bilateral carpal tunnel syndrome, as well as the evidence generally needed to support the TDIU, the duty to notify was satisfied through October 2009 and May 2010 letters to the Veteran that addressed all notice elements.  The October 2009 and May 2010 letters informed the Veteran of the evidence required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence, as well as effective dates and the information required by Dingess.

As the back disability and erectile dysfunction rating issues on appeal arise from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

As to the service-connected diabetes, hypertension, and left lower extremity peripheral arterial disease, in a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Regarding the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) Records, January 1996, July 2005, October 2009, May 2010, June 2010, and November 2016 VA examination reports, and the Veteran's statements. 

The Veteran also received VA examinations in January 1996, July 2005, October 2009, May 2010, June 2010, and November 2016.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted the necessary testing, and answered all relevant questions.  For these reasons, the Board finds that the duty to assist in providing an adequate VA examination has been satisfied.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95. 

Finally, the Veteran was offered the opportunity to testify at a Board hearing, but withdrew the request.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Laws and Regulations

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Board finds that the weight of the evidence, as discussed below, does not reflect a diagnosis of a respiratory disorder or right wrist carpal tunnel syndrome; therefore, as to the claimed respiratory disorder and right wrist carpal tunnel, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).  

The currently diagnosed left wrist carpal tunnel syndrome, as an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable as left wrist carpal tunnel.  

For the showing of chronic disease, such as left wrist carpal tunnel, in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic disease manifest to a degree of ten percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for a Respiratory Disorder and Right Wrist Carpal Tunnel

The Veteran contends generally that a respiratory disorder and right wrist carpal tunnel syndrome are related to active service.  An August 2009 statement reflects that the Veteran indicated that bronchitis and right wrist carpal tunnel syndrome were related to service.  A November 2016 VA examination report reflects that the Veteran reported that carpal tunnel syndrome was due to prolonged periods of keyboarding as a finance specialist during service. 

First, the Board finds that the weight of the evidence is against a finding that the Veteran has a current respiratory disability or right wrist carpal tunnel syndrome.  The November 2016 VA examination report reflects that the Veteran reported right wrist pain and numbness, as well as shortness of breath.  At the conclusion of the November 2016 VA examination, after physical examination, interview with the Veteran, and review of the claims file, to include the various VA treatment records, the VA examiner opined that the Veteran did not have a respiratory disorder or right wrist carpal tunnel syndrome.  As such, the Board finds the November 2016 VA examination report to be highly probative. 

In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, the weight of the relevant evidence does not demonstrate a respiratory disorder or right wrist carpal tunnel syndrome at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing that a recent diagnosis of disability prior to a veteran filing a claim is relevant evidence on the question of current disability). 

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for a respiratory disorder and right wrist carpal tunnel syndrome, and the claims must be denied.  Because the preponderance of evidence is against the claims, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for Left Wrist Carpal Tunnel Syndrome 

As discussed above, the Veteran contends that left wrist carpal tunnel syndrome is due to prolonged periods of keyboarding as a finance specialist during service.  See November 2016 VA examination report.  

Initially, the Board finds that the Veteran is currently diagnosed with left wrist carpal tunnel syndrome.  See November 2016 VA examination report.  

Next, the Board finds that the weight of the lay and medical evidence is against a finding that symptoms of left wrist carpal tunnel syndrome were "chronic" in service.  The service treatment records appear complete, and the Board finds that, under the facts of this case that include complaints or treatment of numerous other symptoms, carpal tunnel syndrome is a condition that would have ordinarily been recorded during service; therefore, the complete service treatment records, which were generated contemporaneous to service, are likely to accurately reflect the Veteran's physical condition, and are of significant probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  Service treatment records reflect the Veteran sought treatment for various disorders during service, including allergies, upset stomach, dizziness, blurred vision, painful urination, and disorders involving similar anatomical locations, to include a September 1984 right arm sprain, while there is no similar indication from the service treatment records that the Veteran ever sought treatment for left wrist carpal tunnel symptoms during service, to include pain, numbness, and/or tingling of the left hand or wrist.  Further, the Veteran was clinically evaluated as normal at the November 1994 service separation examination.  

The Board next finds that the weight of the evidence demonstrates that symptoms of left carpal tunnel syndrome have not been continuous since service separation in March 1995.  The November 2016 VA examination report reflects that the Veteran reported the onset of left wrist carpal tunnel syndrome in 2005, approximately 
10 years after service separation.  Further, post-service VA treatment records from December 2008 reflect left wrist carpal tunnel syndrome confirmed by electrodiagnostic testing, indicating that the Veteran was not diagnosed with left wrist carpal tunnel syndrome until some 13 years after service separation.  

Similarly, the Board also finds that the evidence does not show that the left wrist carpal tunnel syndrome manifested to a compensable degree (i.e., at least 10 percent) within one year of service separation.  As previously discussed, the evidence of record demonstrates that left wrist carpal tunnel syndrome was diagnosed approximately 13 years after service separation.  As such, presumptive service connection under 38 C.F.R. § 3.309(a) does not apply. 

Regarding the theory of direct service connection, the November 2016 VA examiner opined that it was less likely than not that left wrist carpal tunnel syndrome carpal tunnel syndrome was incurred in or caused by service, to include in-service keyboarding.  In support of the opinion, the November 2016 VA examiner reasoned that, in this case, peer-reviewed literature does not support a link between left wrist carpal tunnel syndrome and the Veteran's in-service computer use and/or clerical duties.  The November 2016 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale that includes a more thorough review of medical literature, and assesses the significance of in-service symptoms and a case-specific factual history.  

While the Veteran is competent to relate symptoms of carpal tunnel syndrome experienced at any time, under the specific facts of this case, which include no in-service injury or symptoms and no chronic or continuous symptoms until approximately 13 years after service, the Veteran is not competent to opine on whether there is a link between the current left wrist carpal tunnel and active service or to render a competent medical opinion regarding the cause of the medically complex disorder of left wrist carpal tunnel syndrome.  See Kahana, 24 Vet. App. at 437 (ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Medical principles relating to carpal tunnel syndrome, a neurological disorder, are not within the realm of common lay knowledge.  

For these reasons, the Board finds that the preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for left wrist carpal tunnel syndrome, both as directly incurred in service and presumptively as a chronic disease.  The preponderance of the evidence is against all the theories of the claim; therefore the benefit of the doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

      Initial Rating for Back Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 
Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

During the pendency of this appeal, the criteria for rating disorders of the spine were revised twice.  The former spine rating criteria were in effect through September 22, 2002, and then were revised beginning on September 23, 2002.  Effective September 26, 2003, the diagnostic codes were renumbered and criteria for rating disorders of the spine were substantially revised.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243.  Generally, where the rating criteria are amended during the course of the appeal, both the former and the current schedular criteria are considered.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  


Rating Criteria prior to September 23, 2002

Former Diagnostic Code 5293 provided a 10 percent rating for mild Intervertebral Disc Syndrome (IVDS), a 20 percent rating for moderate symptoms with recurring attacks, and a 40 percent rating for severe symptoms, with recurring attacks and with intermittent relief.  A 60 percent rating was warranted when the IVDS was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, former Diagnostic Code 5293 (2002). 
Effective from September 23, 2002, IVDS is rated under the same criteria as now provided in Diagnostic Code 5243 discussed below.  38 C.F.R. § 4.71a, former Diagnostic Code 5293 (2002). 

Rating Criteria prior to September 26, 2003

Limitation of motion of the lumbar spine was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 10 percent rating was warranted for slight limitation of motion of the lumbar spine.  A 20 percent rating was warranted for moderate limitation of motion of the lumbar spine.  A 40 percent rating was warranted for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, former Diagnostic Code 5292 (2003). 

Former Diagnostic Code 5295 provided a 20 percent rating for lumbosacral strain manifested by muscle spasms on extreme forward bending and unilateral loss of spine motion in the standing position.  A 40 percent rating was warranted if symptoms were severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  38 C.F.R. § 4.71a, former Diagnostic Code 5295 (2003). 

Ankylosis of the lumbar spine was rated under former Diagnostic Code 5289, which provided 40 and 50 percent ratings for ankylosis that was favorable or unfavorable, respectively.  38 C.F.R. § 4.71a, former Diagnostic Code 5289 (2003).  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86).

Residuals of a fracture of the vertebrae were rated under Diagnostic Code 5285.  A 100 percent rating was warranted for cord involvement, bedridden, or requiring long leg braces.  A 60 percent rating was warranted without cord involvement; or abnormal mobility requiring neck brace (jury mast).  38 C.F.R. § 4.71a, former Diagnostic Code 5285 (2003). 

Former Diagnostic Code 5286 provided a 60 percent rating for complete bony fixation (ankylosis) of the spine at a favorable angle and a 100 percent rating for complete bony fixation (ankylosis) of the spine at an unfavorable angle with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).  38 C.F.R. § 4.71a, former Diagnostic Code 5286 (2003). 

Rating Criteria on and after September 26, 2003

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is rated under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than
85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 
50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is provided for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is provided for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 IVDS.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 
2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 
4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 
12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The Veteran contends generally that the service-connected back disability symptoms and impairment more closely resemble the criteria for a rating in excess 
40 percent from April 1, 1995 to June 3, 2005, and in excess of 50 percent from June 3, 2005.  As noted above, during the pendency of this appeal, the regulations for rating disabilities of the spine were revised, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  For this reason, the Board will discuss the "old" and "new" rating criteria, but notes that the "new" rating criteria can be applied only as of the effective date of the regulation, i.e., September 26, 2003.

Under the rating criteria in effect when the Veteran initially filed the claim for service connection of the back disability, limitation of motion of the low back was rated as 20 percent when moderate and 40 percent when severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  All the medical evidence was to be evaluated to determine the appropriate rating that would compensate for impairment in earning capacity, functional impairment, etc.  Nevertheless, the revised regulations (in 2003) provide definitions of normal orthopedic movement.  

Rating from April 1, 1995 to June 3, 2005

Initially, under the old regulations, Diagnostic Codes 5287, 5288, 5290, and 5291 pertain to disabilities of the cervical and dorsal spine and are not applicable to the service-connected back disability.  Further, there is no lay or medical evidence of demonstrable deformity of a vertebral body (Diagnostic Code 5285), complete bony fixation of the spine (Diagnostic Code 5286), or ankylosis of the lumbar spine (Diagnostic Code 5289).  Accordingly, these diagnostic codes (all which existed prior to September 26, 2003) are not applicable in the instant case.  38 C.F.R. 
§ 4.71a (2002).  Additionally, a higher rating for ankylosis under the General Rating Formula is not warranted for any part of the initial rating period.  38 C.F.R. § 4.71a (2016).  See January 1996, July 2005, October 2009, and November 2016 VA examination reports.

After a review of all the evidence of record, both lay and medical, the Board finds that for the initial rating period from April 1, 1995 to June 3, 2005, the criteria for an initial rating in excess of 40 percent for the back disability have not been met or more nearly approximated under any of the codes pertaining to the back under the "old" or "new" regulations, as applicable.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5295 (2003), Diagnostic Code 5242 (2016).  

Turning to the regulations in effect at the time the Veteran's claim was received, the Board finds that, for the initial rating period from April 1, 1995 to June 3, 2005, the overall back disability has resulted in no more than severe limitation of motion, and, in this case, the Veteran is already in receipt of a 40 percent rating, which is the maximum schedular rating available under diagnostic code Diagnostic Code 5292.  38 C.F.R. § 4.71a (2002).  In addition, the maximum rating under Diagnostic Code 5295 (2002) is also 40 percent; therefore, a higher rating that 40 percent for the back disability is not available under either Diagnostic Code 5292 or Diagnostic Code 5295 (2002).

The Board also finds that, for the initial rating period from April 1, 1995 to June 3, 2005, a disability rating in excess of 40 percent is not warranted under Diagnostic Code 5293 (2002).  The next available rating (60 percent rating) requires intervertebral disc syndrome that is pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a.  The weight of the evidence does not reflect this degree of severity.  Specifically, the January 1996, July 2005, October 2009, and November 2016 VA examination reports note no incapacitating episodes of IVDS during the previous 12 month period, and other evidence of record does not show incapacitating episodes of at least 6 weeks during a 12 month period.  

Turning to the question of a rating in excess of 40 percent under the revised regulations, the Board finds that, for the initial rating period from September 26, 2003, the back disability has not met or more closely approximated the criteria for a higher (50 percent) disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.71a (2016).  As noted above, no VA examiner has assessed ankylosis and other evidence of record does not show ankylosis for any period.  See January 1996, July 2005, October 2009, and November 2016 VA examination reports.

The Board further finds that, for the initial rating period from September 23, 2002, a higher (60 percent) disability rating is also not warranted under the Intervertebral Disc Syndrome Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Specifically, the November 2016 VA examination report notes no incapacitating episodes of intervertebral disc syndrome.  The Board also finds that the weight of the evidence of record is against finding that the back disability has been manifested by at least
6 weeks of incapacitating episodes requiring physician ordered bed rest over a 
12 month period (as required for a higher 60 percent rating), and the Veteran has not alleged otherwise.  38 C.F.R. §§ 4.3, 4.7.  

Rating from June 3, 2005 

The Board also finds that, for the initial rating period from June 3, 2005, the criteria for an initial rating in excess of 50 percent for the back disability have not been met or more nearly approximated under any of the codes pertaining to the back under the "old" or "new" regulations from September 23, 2002 and September 26, 2003, as applicable.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5295 (2002), Diagnostic Code 5242 (2016). 

For the initial rating period from June 3, 2005, a disability rating in excess of 
50 percent is not warranted under Diagnostic Code 5293 (2002).  The next available rating (60 percent rating) requires intervertebral disc syndrome that is pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a.  As discussed above, the weight of the evidence does not reflect this degree of severity.  Specifically, the January 1996, July 2005, October 2009, and November 2016 VA examination reports note no incapacitating episodes of IVDS during the previous 12 month period, and other evidence of record does not show incapacitating episodes of at least 6 weeks during a 12 month period.  

Turning to the question of a rating in excess of 50 percent under the revised regulations, the Board finds that, for the initial rating period from September 26, 2003, the back disability has not met or more closely approximated the criteria for a higher (50 percent) disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.71a (2016).  A 
100 percent disability rating is assigned for unfavorable ankylosis of the entire spine; as discussed above, no VA examiner has assessed ankylosis and other evidence of record does not show ankylosis for any period.  See January 1996, July 2005, October 2009, and November 2016 VA examination reports; see also 
38 C.F.R. § 4.71a.

The Board further finds that, for the initial rating period from September 23, 2002, a higher (60 percent) disability rating is also not warranted under the Intervertebral Disc Syndrome Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Specifically, the November 2016 VA examination report notes no incapacitating episodes of intervertebral disc syndrome, and the Veteran has not alleged otherwise.  38 C.F.R. §§ 4.3, 4.7.  

The Board has considered whether a higher disability rating for the back disability is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that back disability has caused pain and stiffness, which has restricted overall motion.  As noted above, no VA examination report notes evidence of ankylosis or that the level of functional impairment arises to the level of unfavorable ankylosis of the entire spine.  

For these reasons, an initial disability rating in excess of 50 percent is not warranted for the service-connected back disability for the initial rating period from June 3, 2005 as the degree of functional impairment of the back disability does not warrant a higher rating that 50 percent based on limitation (or absence) of motion under either the old or new regulations.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (2002, 2003, & 2016); DeLuca, 8 Vet. App. 202.  

Higher Initial Rating for Erectile Dysfunction

The Veteran's erectile dysfunction (ED) disability has been assigned a noncompensable (zero percent) rating by analogy pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522 (penis, deformity, with loss of erectile power).  The Veteran has generally asserted that a compensable rating is warranted.  See August 2009 statement. 

After a review of the evidence, and after resolving reasonable doubt in favor of the Veteran, the evidence shows that the Veteran is entitled to a single (and maximum) 20 percent disability rating for the service-connected ED for the entire initial rating period on appeal from February 4. 2009.  Pursuant to Diagnostic Code 7522, a single (and maximum) 20 percent disability rating is provided for penis deformity with loss of erectile power.  The November 2016 VA examination report reflects that the VA examiner assessed loss of power with deformity.  See November 2016 VA examination report.  The November 2016 VA examiner specifically noted VA treatment for the penis deformity in June 2009.  Because the evidence shows loss of erectile power with penis deformity, the Board finds that a 20 percent rating is warranted for ED.  See November 2016 VA examination report.  As a 20 percent rating is the maximum scheduler rating for the service-connected erectile dysfunction, the Board need not consider a higher rating.  In addition, the Veteran has already been granted special monthly compensation (SMC) for loss of use of a creative organ under 38 C.F.R. § 3.350(a) (2016); therefore, no further consideration regarding SMC is necessary.



Increased Rating for Diabetes 

For the entire rating period on appeal from October 23, 2009, diabetes mellitus type II has been rated at 20 percent under the criteria at 38 C.F.R. § 4.118, Diagnostic Code 7913.  Pursuant to Note (1) to Diagnostic Code 7913, the noncompensable complications of ED (discussed above) and mild diabetic retinopathy are considered part of the diabetic process. 

Under Diagnostic Code 7913, diabetes mellitus which is manageable by restricted diet only is rated at 10 percent.  Diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, is rated at 20 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) is rated at 40 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated at 60 percent.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated at 100 percent.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that management of diabetes mellitus type II requires a regulation of activities as required for a 40 percent rating under Diagnostic Code 7913.  Throughout the rating period on appeal, management of diabetes mellitus type II required the use of insulin or an oral hypoglycemic agent, and a restricted diet, which is consistent with the 20 percent rating criteria under Diagnostic Code 7913.  The evidence does not otherwise indicate that management of diabetes mellitus type II also required avoidance of strenuous occupational and recreational activities, which is the additional criterion necessary for the next higher 40 percent schedular rating.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified evaluation).  

For the increased rating period on appeal from October 23, 2009, the evidence shows that VA medical providers repeatedly encouraged increased activity and exercise for management of diabetes mellitus and did not advise the Veteran to avoid engaging in strenuous activity.  See February 2009 VA examination report (advising weight loss); September 2009 letter (noting that current treatment included daily monitoring of blood sugars and the injection of insulin three times a day); November 2016 VA examination report (noting that the Veteran reported eating before physical activity).  Further, while the November 2016 VA examiner noted that the diabetes required the regulation of activities, the examiner explicitly specified that the regulation was limited to eating prior to physical activity and the availability of candy to ensure that glucose levels did not drop with physical exertion, which does not more nearly approximate the avoidance of strenuous occupational and recreational activities as needed for the next higher (40 percent) disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7913.  For these reasons, the weight of the evidence is against a finding that a rating in excess of 20 percent under Diagnostic Code 7913 for diabetes mellitus is warranted for any period.  
38 C.F.R. §§ 4.3, 4.7.

Consideration of Separate Rating for Diabetic Retinopathy 

In this case, the Veteran is diagnosed with diabetic retinopathy associated with the service-connected type 2 diabetes mellitus.  The Board finds that the weight of the evidence is against a finding that the Veteran's diabetic retinopathy is at least 
10 percent disabling.  See 38 C.F.R. § 4.79, Diagnostic Code 6006 (2016).  Diagnostic Code 6006 directs that eye disabilities are to be rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  In this case, at the November 2016 VA examination, the Veteran's visual acuity was recorded at 20/40 or better with no incapacitating episodes during the previous 12 months.  For these reasons, the Board finds that a separate compensable rating for diabetic retinopathy based on visual acuity or incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Left Lower Extremity Peripheral Arterial Disease

The Veteran generally contends that he is entitled to an increased rating for left lower extremity peripheral arterial disease in excess of 60 percent for the left lower extremity.  Under Diagnostic Code 7115, a 60 percent rating will be assigned for claudication on walking less than 25 yards on a level grade at 2 miles per hour, and either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 100 percent rating will be assigned with ischemic limb pain at rest, and either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  

After review of the evidence of record, both medical and lay, the Board finds that the criteria for a 100 percent rating for the left lower extremity has not been met or more nearly approximated for any period since May 11, 2010.  The November 2016 VA examination report reflects that the Veteran denied pain at rest.  The November 2016 VA examiner also assessed ankle/brachial index of 1.0 or more and did not discern ischemic ulcers.  In addition, the Veteran has not alleged, and review of the VA and private treatment records does not demonstrate, ischemic limb pain at rest or deep ischemic ulcers 38 C.F.R. § 4.104, Diagnostic Code 7115.  For these reasons, the Board finds that the criteria for an increased rating in excess of 60 percent for peripheral arterial disease of the left lower extremity has not been met or more nearly approximated for any portion of the increased rating period since May 11, 2010.  



Increased Rating for Hypertension 

The Veteran is in receipt of a noncompensable (0 percent) disability rating for hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101 from May 11, 2010.   Under Diagnostic Code 7101, a 10 percent rating is assigned for diastolic pressure predominately 100 or more, or; systolic pressure predominantly 160 or more, or is the minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 
20 percent disability rating is assigned for diastolic readings of predominantly 
110 or more or systolic readings of 200 or more.  A 40 percent disability rating is assigned for diastolic readings of predominantly 120 or more.  A 60 percent disability rating is assigned for diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Although the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, the Board notes that a 0 percent rating is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2016).

After a review of all the evidence, lay and medical, resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire initial rating period from May 11, 2010, hypertension was treated with continuous medication, and manifested by a history of diastolic blood pressure approximately predominantly 100 or more, which more nearly approximates the criteria for a 10 percent disability rating under Diagnostic Code 7101.  38 C.F.R. §§ 4.3, 4.7, 4.104.  The June 2010 VA hypertension examination report reflects that the Veteran takes continuous medication for hypertension, which helps control diastolic pressure.  The June 2010 VA examiner noted current blood pressure readings of 132/89, 122/78, and 126/85.  At the November 2016 VA examination, the Veteran reported taking four blood pressure medications.  The November 2016 VA examiner specifically assessed continuous medication for control of hypertension.  The November 2016 VA examiner also noted current blood pressure readings 130/84, 135/88, and 131/82, and assessed that the service-connected hypertension was moderately severe.  The Board finds that, based upon all the evidence, lay and medical, and resolving all reasonable doubt in favor of the Veteran, the service-connected hypertension was treated with continuous medication, and manifested by a history of diastolic blood pressure approximately predominantly 100 or more, which more nearly approximates the criteria for a 10 percent disability rating under Diagnostic Code 7101.  38 C.F.R. §§ 4.3, 4.7, 4.104.

The Board has also considered whether a disability rating in excess of 10 percent is warranted for any period.  As discussed above, the rating criteria for a disability rating of 20 percent or higher under Diagnostic Code 7101 is only concerned with the Veteran's current diastolic and/or systolic blood pressure readings, whether or not the service-connected hypertension is being treated with hypertensive medications.  38 C.F.R. § 4.104.  As such, the Veteran would only be entitled to a 20 percent disability rating or higher if the diastolic blood pressure readings were predominantly 110 or more and/or the systolic blood pressure readings were predominantly 200 or more while taking the prescribed medications. 

The evidence discussed above includes blood pressure readings of 132/89, 122/78, 126/85, 130/84, 135/88, and 131/82 with the hypertensive medications mostly keeping blood pressure around 130/80.  Such readings are well below those required to warrant a 20 percent disability rating under Diagnostic Code 7101 ("predominantly" 110 or more diastolic, or "predominantly" 200 or more systolic).  As the evidence of record does not reflect that the Veteran's blood pressure readings, while complying with the hypertensive medication regimen, are predominantly 110 or more as to diastolic blood pressure and/or 200 or more as to systolic blood pressure, an initial disability rating in excess of 10 percent is not warranted for any period.  38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101.

Extraschedular Referral Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected disabilities.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, the Board gives no deference to the Director's adjudication and the Board is permitted to exercise jurisdiction over the question of entitlement to an extraschedular rating whether or not the Director of the Compensation and Pension Service finds an extraschedular rating warranted.  See Kuppamala v. McDonald, 
27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. 
§ 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. 
§ 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

With respect to the first prong of Thun, the Veteran's back disability picture has manifested primarily as painful limitation of motion with flare-ups, stiffness, weakness, difficulty standing, sitting, walking, or making certain other physical movements, and intermittent.  As discussed above, painful limitation of motion with painful flare-ups, stiffness, and weakness are specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  

As to functional impairment with respect to prolonged sitting, standing, or walking, "interference with sitting," as well as "interference with standing and weight-bearing" are considered as part of the schedular rating criteria under 38 C.F.R. 
§ 4.45.  To the extent that prolonged sitting, standing, or walking/weight-bearing cause incidental pain in the lumbar spine area, such pain, whether or not it radiates, is considered as part of the schedular rating criteria because orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors are incorporated into the schedular rating criteria as applied to a particular diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (the schedular rating criteria contemplate limitation of spine motion with or without symptoms such as pain, whether or not it radiates); see also Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 38, 43 2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria). 
The Board also finds that all the symptomatology and impairment caused by the service-connected diabetes mellitus disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  See 38 C.F.R. § 4.20 (2016) (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  During the appeal period, the Veteran's diabetes mellitus type 2 was managed with insulin and diet only and did not require regulation of activities.  The schedular rating criteria (Diagnostic Code 7913) specifically rate on management of diabetes mellitus with insulin and restricted diet only, and other symptoms and criteria the Veteran does not meet during the appeal period.  Based on the foregoing, the Board finds that the record does not reflect that the type 2 diabetes mellitus disability is so exceptional or unusual as to warrant referral for consideration of the assignment of an increased disability rating on an extraschedular basis.

Next, the Board finds that the symptomatology and impairment caused by the erectile dysfunction is specifically contemplated by the rating schedule, and no referral for extraschedular consideration is required.  In this case, the Veteran's erectile dysfunction has been manifested loss of erectile power and penile deformity, which is specifically contemplated by the rating schedule in 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522; therefore, the Board finds that the record does not reflect that the erectile dysfunction disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial disability rating on an extraschedular basis.

As for the service-connected hypertension, the Board also finds that the symptomatology and impairment caused by the hypertension are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 7101, provide for disability ratings based on the predominant diastolic pressure and predominant systolic pressure shown during the rating period, as well as any history of diastolic pressure predominantly 100 or more with continuous medication required for control.  In this case, the hypertension requires continuous medication for control, and when comparing the disability level and symptomatology of the hypertension to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

As to the left lower extremity peripheral arterial disease, the schedular rating criteria and Diagnostic Code 7115 specifically provide for disability ratings based on claudication walking less than 25 yards on level grade at 2 miles per hour. Claudication, defined as "limping or lameness," specifically includes symptoms of pain, tension, and weakness in a limb when walking.  See Dorland's Illustrated Medical Dictionary at 369 (32nd ed. 2012).  These symptoms of pain on walking are expressly considered in rating criteria in 38 C.F.R. § 4.104 and Diagnostic Code 7115.  Furthermore, the Veteran is service connected for peripheral neuropathy of the lower extremities and, therefore, already compensated for symptoms of numbness, tingling, and needles in the legs and feet.  See Esteban v. Brown, 
6 Vet. Appl. 259 (1994) (stating the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Comparing the Veteran's disability level and symptomatology of the back, erectile dysfunction, diabetes, hypertension, and left lower extremity disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Entitlement to TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2014).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The Veteran contends generally that he is unable to sustain any form of substantially gainful employment due to service-connected disabilities.  Specifically, in May 2010 VA Form 21-8940, the Veteran asserted that the 
service-connected back and diabetes disabilities, as well as the non-service-connected carpal tunnel syndrome, forced resignation from employment in November 2009.  

The Board finds that the weight of lay and medical evidence shows that, for the period prior to November 22, 2009, the Veteran's service-connected disabilities did not render him unable to obtain (secure) or maintain (follow) substantially gainful employment.  Significantly, the evidence of records shows gainful employment prior to November 2009, and the Veteran has not contended otherwise.  The May 2010 VA Form 21-8940 reflects that the Veteran reported full-time employment with a collection agency from September 1996 through January 2005, and as an accounting technician 40 hours per week from January 1995 through November 2009.  The May 2010 VA Form 21-8940 also reflects that the Veteran listed one year of college.  In addition, SSA records reflect that the Veteran reported working full-time as an account manager at a collection agency from 1996 through 1995, earning approximately 11 dollars per hour.  SSA records also reflect that the Veteran reported full-time employment from 2005 through 2009, earning approximately 19 dollars per hour, indicating that the salary earned for this period is far above the poverty threshold, and that the Veteran worked full time.  While the Board recognizes the work time missed for medical reasons, the evidence does not reflect that the amounts of work time lost have resulted in loss of income, or termination of employment.  During this period the Veteran was holding full-time substantially gainful employment.  

For these reasons, the Board finds that the undisputed evidence demonstrates that, for the period prior to November 22, 2009, the criteria for a TDIU have not been met or more nearly approximated.  In cases such as this, where the law is 




dispositive and the case turns on the undisputed fact that the Veteran was working full-time at substantially gainful employment, the claim should be denied.  See Sabonis v. Brown, 6 Vet app. 426 (1994).      


ORDER

Service connection for a respiratory disorder is denied. 

Service connection for right wrist carpal tunnel syndrome is denied.  

Service connection for left wrist carpal tunnel syndrome is denied.  

An initial disability rating for the service-connected back disability, in excess of 
40 percent for the period from April 1, 1995 to June 3, 2005, and in excess of 
50 percent for the period from June 3, 2005, is denied.  

For the entire period on appeal from February 4, 2009, a 20 percent disability rating for erectile dysfunction is granted.  

An increased rating in excess of 20 percent for diabetes mellitus, for the entire period on appeal from October 23, 2009, is denied.

For the entire rating period on appeal from May 11, 2010, a 10 percent disability rating for hypertension is granted.  

An increased disability rating in excess of 60 percent for right lower extremity peripheral arterial disease, for the entire period on appeal from May 11, 2010, is denied.

A TDIU for the period prior to November 22, 2009 is denied. 



REMAND

Increased Rating for Bilateral Lower Extremity Peripheral Neuropathy 

VA must afford a veteran an examination and/or obtain an opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran contends that the service-connected bilateral lower extremity peripheral neuropathy disability symptoms and impairment more closely resemble the criteria for a rating in excess of 20 percent from May 11, 2010.  Under the Diagnostic Code 8520 criteria, disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, and moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee is weakened or lost.  38 C.F.R. § 4.124a (2016).

A November 2012 VA examination report reflects the Veteran reported tingling and numbness.  An October 2012 treatment record reflects the Veteran reported intermittent pain, numbness, and tingling.  A November 2016 VA peripheral nerves examination report reflects that the Veteran reported moderate, intermittent pain, mild paresthesia, and numbness of both lower extremities.  At the conclusion of the November 2016 VA examination, the VA examiner assessed that there had been "progression" of the service-connected bilateral lower extremity peripheral neuropathy and that the "current level of severity of these service connected disabilities has increased."  However, the current severity of the disabilities is still unclear (i.e. moderate, and moderately severe, or severe incomplete paralysis of the sciatic nerve).  For these reasons, the Board finds that a new examination is needed to help ascertain the current severity of the for bilateral lower extremity disability.  


Increased Rating for Eczema 

The Veteran contends that the service-connected skin disability warrants a rating higher than 10 percent.  At the June 2010 VA examination, the Veteran reported constant itching. 

The Veteran received a VA skin examination for compensation purposes in June 2010.  At the outset, the Board notes that the June 2010 examination is not necessarily inadequate for rating purposes.   At the June 2010 VA examination, the Veteran reported itching on the head, arms, shoulders, back, stomach, and thighs, threated with a topical steroid.  The Veteran also reported treating eczema for the previous 10 years.  The June 2010 VA examiner specifically diagnosed the service-connected eczema and assessed that the skin disability affected three percent of exposed area and 18 percent of the entire body.  

The Veteran received another VA skin examination for compensation purposes in November 2016.  The November 2016 VA examination report reflects that the VA examiner noted that an August 2005 diagnosis of eczema was "incorrect," and that since August 2005, the Veteran had been receiving treating for keratosis and not eczema.  The November 2016 VA examiner concluded that the Veteran did not have eczema; however, the November 2016 VA examiner did not address the June 2010 VA examination report reflecting eczema, as well as the various VA treatment records reflecting treatment for the service-connected skin disability.  In light of the intermittent nature of the skin symptoms, the Board will request a new VA examination to assist in determining the nature and severity of the service-connected skin disability.  

Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has previously received VA treatment and private treatment.  On remand the AOJ should attempt to obtain any outstanding VA treatment records concerning the remanded issues that are not already of record.

Accordingly, the issues of an increased disability rating for peripheral neuropathy of the both the right and left lower extremities and a higher rating for eczema are REMANDED for the following action:

1.  Associate with the record all VA clinical documentation (treatment records) pertaining to the treatment of peripheral nerves and skin conditions, not already of record.

2.  Schedule a VA peripheral nerves examination to assist in determining the current severity of the service-connected right and left lower extremity peripheral neuropathy.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  The VA examiner should specifically assess the nature and current severity of the bilateral lower extremity disability.  

3.  Schedule a VA dermatology or skin disorders examination to assist in determining the current severity of the service-connected eczema.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  The VA examiner should specifically assess the nature and current severity of the eczema disability.  The examiner should provide the following opinions:

A)  Does the Veteran have currently diagnosed eczema?  In providing this opinion, the examiner should address the following:

i)  Eczema diagnosis in the June 2010 VA examination report and various VA treatment records. 

B)  For any diagnosed skin disorder, the VA examiner should identify the nature and current severity of the disorder and the percent of the body area affected. 

4.  Then readjudicate the issues of an increased rating in excess of 20 percent for bilateral lower extremity peripheral neuropathy, and a rating in excess of 10 percent for eczema.   If the benefits sought remain denied, the Veteran and representative should be issued a Supplemental Statement of the Case (SSOC).  

The Veteran has the right to submit additional evidence and argument on th matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).





______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


